Exhibit 10.3







[exhibit103001.jpg] [exhibit103001.jpg]



















Northeast Utilities Incentive Plan



















Amended, Restated and Adopted by Northeast
Utilities Compensation Committee of the Board of
Trustees on February 13, 2007 as Approved by
Northeast Utilities Shareholders on May 8, 2007


Amended and Restated Effective
January 1, 2009

















ARTICLE I

PURPOSE




The purpose of the Northeast Utilities Incentive Plan (the "Plan") is to provide
(i) designated employees of the Company (as hereinafter defined in Article X)
and (ii) non-employee members of the Board of Trustees (the "Board") of
Northeast Utilities, a Massachusetts business trust, ("NU") with the opportunity
to receive annual incentive compensation and grants of incentive stock options,
nonqualified stock options, stock appreciation rights, restricted shares,
restricted share units and performance units.  The Company believes that the
Plan will assist it in recruiting talented employees who will contribute
materially to the growth of the Company, thereby benefiting NU's shareholders
and aligning the economic interests of the participants with those of the
shareholders.




For purposes of the Plan, definitions appear in the Plan and as set forth in
Article XIV.




ARTICLE II

ADMINISTRATION




1.

Committee.  The Plan shall be administered and interpreted by the Board’s
Compensation Committee, or the person or persons to which such committee
delegates any of its functions under the Plan (the "Committee").  The Committee
may consist of two or more persons appointed by the Board, all of whom shall be
"outside directors" as defined under section 162(m) of the Internal Revenue Code
of 1986, as amended (the "Code") and related Treasury regulations and
"non-employee directors" as defined under Rule 16b-3 under the Exchange Act.
 Members of the Committee shall be "independent" as defined under the listing
standards of the New York Stock Exchange.  However, the Board may ratify or
approve any grants as it deems appropriate or as are submitted by the Committee.




2.

Committee Authority.  The Committee shall have the authority to amend or
terminate the Plan as provided in Article XII.  The Committee shall have the
sole authority to ( a ) establish, and review the Company’s and the Grantee’s,
as defined below, performance against annual goals for purpose of the annual
incentives to be distributed and determine the individuals to whom grants shall
be made under the Plan, ( b ) determine the type, size and terms of the grants
to be made to each such individual, ( c ) determine the time when the grants
will be made and the duration of any applicable exercise or restriction period,
including the criteria for exercisability and the acceleration of exercisability
( d ) establish such rules and regulations or take such action as it deems
necessary or advisable for the proper administration of the Plan, including the
delegation of day-to-day plan administration, and ( e ) deal with any other
matters arising under the Plan.




3.

Committee Determinations.  The Committee shall have full power and authority to
administer and interpret the Plan, to make factual determinations and to adopt
or amend such rules, regulations, agreements and instruments for implementing
the Plan and for the conduct of its business as it deems necessary or advisable,
in its sole discretion.  The Committee's interpretations of the Plan and all
determinations made by the





- 1 -










Committee pursuant to the powers vested in it hereunder shall be conclusive and
binding on all persons having any interest in the Plan or in any awards granted
hereunder including, but not limited to, the Company, the Committee, the Board,
the affected Participants, and their respective successors in interest.  All
powers of the Committee shall be executed in its sole discretion, in the best
interest of the Company, not as a fiduciary, and in keeping with the objectives
of the Plan and need not be uniform as to similarly situated individuals.




ARTICLE III

ANNUAL INCENTIVE AWARDS




1.

Eligibility for Participation.  Each employee of the Company classified as a
Vice President or higher (an "Executive Employee") shall be eligible to receive
an annual incentive award (an "Award") under the Plan




2.

Annual Awards.




(a)

As soon as practicable after the start of each fiscal year of NU, but in any
event within 90 days, the Committee shall set the Performance Goals for the
Company which shall be the basis for determining the Awards to be paid to each
Executive Employee for such fiscal year and the Committee shall communicate the
target and the percentages (including minimums and maximums) for each Executive
Employee applicable to each level of achievement against the target set.  In no
event may an individual Award for an Executive Employee exceed $4,000,000.




(b)

The maximum amount of an Award for an Executive Employee shall be based upon the
Company’s performance compared against the Performance Goals set for that fiscal
year.  The actual amount of the Award for any Executive Employee shall be
reduced, accordingly, by the Committee if the Executive Employee does not
satisfy one or more individual financial or nonfinancial objectives set by the
Committee for that Executive Employee as of the beginning of the relevant fiscal
year.  Any such objectives for an Executive Employee shall be set by the
Committee and announced to the affected Executive Employee no later than 90 days
after the commencement of the relevant fiscal year of NU.




(c)

The Committee shall certify and announce the Awards that will be paid by the
Company to each Executive Employee as soon as practicable following the final
determination of the Company's financial results for the relevant fiscal year.
 Payment of Awards that an Executive Employee has not expressly deferred
pursuant to Section 3 below shall be made in cash, or in shares of Company Stock
or Options, the value of which shall equal the amount to be distributed, all as
determined by the Committee, after the end of the relevant fiscal year but not
later than two and one-half months after the end of such fiscal year, provided
that the Executive Employee has not separated from employment by the Company
prior to the date that payment is due except as otherwise specifically provided
in a contract between the Company and the Executive Employee.  The Committee may
provide for complete or partial exceptions to this requirement if an Executive
Employee’s employment terminated on account of Retirement, termination without
Cause, death, Disability or a Change of Control.





- 2 -













3.

Deferral of Annual Awards . The Committee may permit an Executive Employee to
defer an Award in accordance with such procedures as the Committee may from time
to time specify subject to the limitations set forth in Section 3 of Article
XIII of this Plan.   




ARTICLE IV

STOCK-BASED GRANTS




1.

Grants.  Grants under the Plan may consist of grants of incentive stock options
("Incentive Stock Options") or nonqualified stock options ("Nonqualified Stock
Options")(Incentive Stock Options and Nonqualified Stock Options are
collectively referred to as "Options"), restricted stock ("Restricted Stock"),
restricted share units (Restricted Share Units" or "RSUs"), stock appreciation
rights ("SARs"), and/or performance units ("Performance Units") (hereinafter
collectively referred to as "Grants").  Grants may be awarded singly, in
combination or in tandem with other Grants.  All Grants shall be subject to the
terms and conditions set forth herein and to such other terms and conditions
consistent with this Plan as the Committee deems appropriate and as are
specified in writing by the Committee in program documents applicable to
particular years and/or Grants and in individual grant instruments or amendments
to the same (each a "Grant Instrument").  The Committee shall approve the form
and provisions of each Grant Instrument.  Grants under a particular Section of
the Plan need not be uniform as among the Grantees, as defined below.  




2.

Eligibility for Participation.




(a)

Eligible Persons.  All employees of the Company ("Employees"), including
Employees who are officers or members of the Board, contractors of the Company
("Contractors"), and members of the Board who are not Employees ("Non-Employee
Trustees") shall be eligible to receive Grants under the Plan.  Contractors
shall be eligible to receive Grants only of Nonqualified Stock Options.  




(b)

Selection of Grantees.  The Committee shall select the Employees and Contractors
to receive Grants and shall determine the number of shares of Company Stock
subject to a particular Grant in such manner as the Committee determines.
 Employees, Contractors and Non-Employee Trustees who receive Grants under this
Plan shall hereinafter be referred to as "Grantees".




(c)

Collective Bargaining Employees.  Anything to the contrary in this Plan
notwithstanding, no Employee whose terms and conditions of employment are
subject to negotiation with a collective bargaining agent shall be eligible to
receive Grants under this Plan until the agreement between the Company and such
collective bargaining agent with respect to the Employee provides for
participation in the Plan.








- 3 -










3.

Granting of Options.




(a)

Number of Shares.  The Committee shall determine the number of shares of Company
Stock that will be subject to each Grant of Options to Employees and Contractors
subject to the overall limits of Article IX.




(b)

Type of Option and Price.  




(i)  The Committee may grant Incentive Stock Options that are intended to
qualify as "incentive stock options" within the meaning of section 422 of the
Code or Nonqualified Stock Options that are not intended so to qualify or any
combination of Incentive Stock Options and Nonqualified Stock Options, all in
accordance with the terms and conditions set forth herein.  Incentive Stock
Options may be granted only to Employees.  Nonqualified Stock Options may be
granted to Employees, Contractors and Non-Employee Trustees.




(ii)

The purchase price (the "Exercise Price") of Company Stock subject to an Option
shall be determined by the Committee and shall be equal to or greater than the
Fair Market Value (as defined below) of a share of Company Stock on the date the
Option is granted; provided, however, that an Incentive Stock Option may not be
granted to an Employee who, at the time of grant, owns stock possessing more
than 10 percent of the total combined voting power of all classes of stock of
the Company or any parent or subsidiary of the Company, unless the Exercise
Price per share is not less than 110% of the Fair Market Value of Company Stock
on the date of grant. The Committee may not modify the applicable Exercise Price
after the date of Grant.




(iii)

If the Company Stock is publicly traded, then the Fair Market Value per share
shall be the closing price of the Company Stock as reported in the Wall Street
Journal as composite transactions for the relevant date (or the latest date for
which such price was reported if such date is not a business day), or if not
available, determined as follows: ( A ) if the principal trading market for the
Company Stock is the New York Stock Exchange, the last reported sale price
thereof on the relevant date or (if there were no trades on that date) the
latest preceding date upon which a sale was reported, ( B ) if the principal
trading market for the Company Stock is a national securities exchange other
than the New York Stock Exchange or is the NASDAQ National Market, the last
reported sale price thereof on the relevant date or (if there were no trades on
that date) the latest preceding date upon which a sale was reported, or ( C ) if
the Company Stock is not principally traded on such exchange or market, the mean
between the last reported "bid" and "asked" prices of Company Stock on the
relevant date, as reported on NASDAQ or, if not so reported, as reported by the
National Daily Quotation Bureau, Inc. or as reported in a customary financial
reporting service, as applicable and as the Committee determines.  If the
Company Stock is not publicly traded or, if publicly traded, is not subject to
reported transactions or "bid" or "asked" quotations as set forth above, the
Fair Market Value per share shall be as determined by the Committee in
accordance with the requirements of Section 1.409A-1(b)(5)(iv)(B) of the
Treasury Regulations .














- 4 -










(c)

Option Term.  The Committee shall determine the term of each Option.  The term
of any Option shall not exceed ten years from the date of grant.  However, an
Incentive Stock Option that is granted to an Employee who, at the time of grant,
owns stock possessing more than 10 percent of the total combined voting power of
all classes of stock of the Company, or any parent or subsidiary of the Company,
may not have a term that exceeds five years from the date of grant.




(d)

Exercisability of Options.  Options shall become exercisable in accordance with
such terms and conditions, consistent with the Plan, as may be determined by the
Committee and specified in the Grant Instrument.  The Committee may accelerate
the exercisability of any or all outstanding Options at any time for any reason.




(e)

Termination of Employment, Retirement, Disability or Death.




(i)

Except as provided below, an Option may be exercised only while the Grantee is
employed by, or providing service to, the Company as an Employee, a Contractor,
or a member of the Board.  In the event that a Grantee ceases to be employed by,
or provide service to, the Company then, unless the Committee deems otherwise,
all outstanding Options will expire upon termination from employment or service
with the Board for Cause, or any  other reason, including termination on account
of "Retirement," "Disability," or death.  




(ii)

For purposes of this Plan and programs thereunder:




(A)

"Cause" shall mean, except to the extent specified otherwise by the Committee
acting on behalf of the Company, ( x ) the Grantee’s conviction of a felony, ( y
) in the reasonable determination of the Committee, the Grantee’s ( I )
commission of an act of fraud, embezzlement, or theft in connection with the
Grantee’s duties in the course of the Grantee’s employment with the Company, (
II ) acts or omissions causing intentional, wrongful damage to the property of
the Company or intentional and wrongful disclosure of confidential information
of the Company, or ( III ) engaging in gross misconduct or gross negligence in
the course of the Grantee’s employment with the Company, or ( z ) the Grantee’s
material breach of his or her obligations under any written agreement with the
Company if such breach shall not have been remedied within 30 days after
receiving written notice from the Committee specifying the details thereof.  For
purposes of this Program, an act or omission on the part of a Grantee shall be
deemed "intentional" only if it was not due primarily to an error in judgment or
negligence and was done by Grantee not in good faith and without reasonable
belief that the act or omission was in the best interest of the Company.  In the
event a Grantee's employment or service is terminated for cause, in addition to
the immediate termination of all Grants, the Grantee shall automatically forfeit
all shares underlying any exercised portion of an Option for which the Company
has not yet delivered the share certificates, upon refund by the Company of the
Exercise Price paid by the Grantee for such shares.




(B)

"Disability" shall mean a Grantee's being determined to be  disabled within the
meaning of the long-term disability plan or program that is a part of





- 5 -










the Northeast Utilities Service Company Flexible Benefits Plan (or any successor
plan or program, hereafter, the "LTD Program").




(C)

"Employed by, or provide service to, the Company" shall mean employment or
service as an Employee, Contractor or member of the Board (so that, for purposes
of exercising Options and SARs and satisfying conditions with respect to
Restricted Stock, RSUs and Performance Units, a Grantee shall not be considered
to have terminated employment or service until the Grantee ceases to be an
Employee, Contractor and member of the Board), unless the Committee determines
otherwise.




(D)

"Retired" shall mean a termination of employment from the Company, other than
for "Cause" on or after the earlier to occur of (x) attainment of age 65,  (y)
eligibility for pension payments under the Supplemental Executive Retirement
Plan for Officers of  Northeast Utilities System Companies, or
 employment-related agreement with the Company, or  (z) attainment of age 55
after completing at least ten years of vesting service under the Northeast
Utilities Service Company 401k Plan.   




(f)

Exercise of Options.  A Grantee may exercise an Option that has become
exercisable, in whole or in part, by delivering a notice of exercise to the
Company with payment of the Exercise Price.  The Grantee shall pay the Exercise
Price for an Option as specified by the Committee:




(i)    in cash,




(ii)  with the approval of the Committee, by delivering shares of Company Stock
owned by the Grantee (including Company Stock acquired in connection with the
exercise of an Option or Restricted Stock, as defined below, granted under this
Plan, subject to such restrictions as the Committee deems appropriate including
placing the same restrictions on the shares of Company Stock obtained through
the exchange of the Restricted Stock) and having a Fair Market Value on the date
of exercise equal to the Exercise Price, or




 (iii)  by such other method as the Committee may approve, including payment
through a broker in accordance with procedures permitted by Regulation T of the
Federal Reserve Board.  The Grantee shall pay the Exercise Price and the amount
of any withholding tax due at the time of exercise.




(g)

Limits on Incentive Stock Options.  Each Incentive Stock Option shall provide
that, if the aggregate Fair Market Value of the stock on the date of the grant
with respect to which Incentive Stock Options are exercisable for the first time
by a Grantee during any calendar year, under the Plan or any other stock option
plan of the Company exceeds $100,000, then the option, as to the excess, shall
be treated as a Nonqualified Stock Option.  An Incentive Stock Option shall not
be granted to any person who is not an Employee of the Company.





- 6 -













ARTICLE V

STOCK-BASED GRANTS TO NON-EMPLOYEE TRUSTEES




1.

Eligibility for Participation.  Non-Employee Trustees shall be eligible to
receive Grants as set forth in Article IV; provided, that the number of shares
of Company Stock subject to each Grant of Options, as well as the terms of all
Grants, to Non-Employee Trustees shall be approved by the Board, in accordance
with Article (9) of the Declaration of Trust of Northeast Utilities, as amended.




2.

Terms of Retirement.  The words "age 65" in the definition of "Retired" in
Section 3(e)(ii)(D) of Article IV shall be read as "age 70" with respect to
Non-Employee Trustees.




ARTICLE VI

RESTRICTED STOCK AND RESTRICTED SHARE UNIT GRANTS




1.

Restricted Stock Grants.  Subject to the terms and conditions of the Plan, the
Committee may issue or transfer shares of Company Stock to a Grantee with such
restrictions as the Committee deems appropriate ("Restricted Stock").  The
following provisions are applicable to Restricted Stock:




(a)

General Requirements.  Shares of Company Stock issued or transferred pursuant to
Restricted Stock Grants may be issued or transferred in exchange for services
performed or to be performed.  The Committee may establish conditions under
which restrictions on shares of Restricted Stock shall lapse over a period of
time or according to such other criteria as the Committee deems appropriate.
 The period of time during which the Restricted Stock will remain subject to
restrictions (the "Restriction Period") will be designated in the Grant
Instrument




(b)

Number of Shares.  The Committee shall determine the number of shares of Company
Stock to be issued or transferred pursuant to a Restricted Stock Grant and the
restrictions applicable to such shares, subject to the limitations contained in
Article IX.




(c)

Requirement of Employment or Service.  If the Grantee ceases to be employed by,
or provide service to, the Company during the Restriction Period, or if other
specified conditions are not met, the Restricted Stock Grant shall terminate as
to all shares covered by the Grant as to which the restrictions have not lapsed,
and those shares of Company Stock must be immediately returned to the Company.
 The Committee may, however, provide for complete or partial exceptions to this
requirement as it deems appropriate.




(d)

Restrictions on Transfer and Legend on Share Certificate.  During the
Restriction Period, a Grantee may not sell, assign, transfer, pledge or
otherwise dispose of the shares of Restricted Stock except to a Successor
Grantee, as defined below.  The Committee may determine that the Company will
issue certificates for shares of Restricted Stock, in which case each
certificate for a share of Restricted Stock shall contain a legend giving
appropriate notice of the restrictions in the Grant.  The Grantee shall be
entitled to have the legend removed from the share certificate covering the
shares





- 7 -










subject to restrictions when all restrictions on such shares have lapsed.  The
Committee may determine that the Company will not issue certificates for shares
of Restricted Stock until all restrictions on such shares have lapsed, or that
the Company will retain possession of certificates for shares of Restricted
Stock until all restrictions on such shares have lapsed.




(e)

Right to Vote and to Receive Dividends.  Unless the Committee determines
otherwise, the Grantee shall have the right to vote Restricted Stock and to
receive any dividends or other distributions paid on such shares during the
Restriction Period subject to any restrictions deemed appropriate by the
Committee.




(f)

Lapse of Restrictions.  All restrictions imposed on Restricted Stock shall lapse
upon the expiration of the applicable Restriction Period and the satisfaction of
all conditions imposed by the Committee.  The Committee may determine, as to any
or all Restricted Stock Grants, that the restrictions shall lapse without regard
to any Restriction Period.




2.

 Restricted Share Unit Grants.  

(a)

Restriction Period.  The Committee may make Grants of Restricted Share Units to
Employees and Non-Employee Trustees representing the right to receive shares of
Company Stock, cash, or both, as determined by the Committee (hereafter,
"Restricted Share Units"). Between the end of the Restriction Period and the
second payroll date following the end of the Restriction Period, subject to any
deferral election that may be made or applied to the Grant pursuant to
subsection (e) below and further subject to the limitations set forth in Section
3 of Article XIII of this Plan with respect to a Grant of Restricted Share Units
that is subject to Section 409A of the Code , cash or shares or both shall be
delivered to the Grantee (unless previously forfeited).  Restricted Share Units
may not be sold, assigned, transferred, pledged or otherwise encumbered during
the Restriction Period.  A Grantee of Restricted Share Units shall have none of
the rights of a holder of Company Stock unless and until shares of Company Stock
are actually delivered in satisfaction of such Restricted Share Units.




(b)

Number of Units.  The Committee shall determine the number of Restricted Share
Units pursuant to a Restricted Share Unit Grant and the restrictions applicable
to such shares, subject to the limitations contained in Article IX.




(c)

Requirement of Employment or Service.  If the Grantee ceases to be employed by,
or provide service to, the Company during a period designated in the Grant
Instrument as the Restriction Period, or if other specified conditions are not
met, the Restricted Share Unit Grant shall terminate as to all Restricted Share
Units covered by the Grant as to which the restrictions have not lapsed.  The
Committee may, however, provide in the Grant Instrument for complete or partial
exceptions to this requirement if an Employee’s employment or Non-Employee
Trustee’s service with the Board ends on account of Retirement, termination
without Cause, death or Disability or due to a Change of Control, as it deems
appropriate subject to the limitations set forth in Section 3 of Article XIII of
this Plan .





- 8 -













(d)  Dividend Equivalents.  The Committee may determine that a Grant Instrument
with respect to Restricted Share Units may provide that the Grantee shall be
entitled to receive as compensation from the Company dividend equivalents with
respect thereto, in the form determined by the Committee from the effective date
of the Grant Instrument through the earlier of (i) the date the Restricted Share
Unit is forfeited, and (ii) the date Company Stock representing such Restricted
Share Units or cash is delivered to the Grantee as provided herein.




(e)

Deferrals of Restricted Share Units.  The Committee may provide in the Grant
Instrument for the automatic deferral of the payment of Restricted Share Units
upon the lapse of restrictions on the Grant or permit a Grantee to elect
deferral by filing a written election with the Committee in accordance with such
procedures as the Committee may from time to time specify, subject to the
limitations set forth in Section 3 of Article XIII of this Plan .




3.

Withholding.  The Company shall have the right to deduct from any settlement of
a Grant of Restricted Shares or Restricted Share Units, including the delivery
or vesting of shares or dividend equivalents, an amount sufficient to cover
withholding required by law for any federal, state or local taxes or to take
such other action as may be necessary to satisfy any withholding obligations.
 The Committee may permit shares to be used to satisfy required tax withholding,
and such shares shall be valued at the fair market value as of the settlement
date of the applicable Grant.




4.

Section 162(m).  Notwithstanding any other provision of the Plan or the terms of
any Grant or Award issued hereunder, Grants of Restricted Stock or Restricted
Share Units under this Article VI are not intended to be or meet the
requirements for "qualified performance based compensation" under Section 162(m)
of the Code or Treasury Regulation § 1.162-27(e).

 

ARTICLE VII

STOCK APPRECIATION RIGHTS




1.

Stock Appreciation Rights.




(a)

General Requirements.  The Committee may grant stock appreciation rights
("SARs") to a Grantee separately or in tandem with any Option (for all or a
portion of the applicable Option).  Tandem SARs may be granted either at the
time the Option is granted or at any time thereafter while the Option remains
outstanding; provided, however, that, in the case of an Incentive Stock Option,
SARs may be granted only at the time of the Grant of the Incentive Stock Option.
 The Committee shall establish the base amount of the SAR at the time the SAR is
granted.  The base amount of each SAR shall be equal to the per share Exercise
Price of the related Option or, if there is no related Option, the Fair Market
Value of a share of Company Stock as of the date of Grant of the SAR ("Base
Amount").  The Committee may not modify the applicable Base Amount of the SAR
after the date of Grant.








- 9 -










(b)

Tandem SARs.  In the case of tandem SARs, the number of SARs granted to a
Grantee that shall be exercisable during a specified period shall not exceed the
number of shares of Company Stock that the Grantee may purchase upon the
exercise of the related Option during such period.  Upon the exercise of an
Option, the SARs relating to the Company Stock covered by such Option shall
terminate.  Upon the exercise of SARs, the related Option shall terminate to the
extent of an equal number of shares of Company Stock.




(c)

Exercisability.  An SAR shall be exercisable during the period specified by the
Committee in the Grant Instrument and shall be subject to such vesting and other
restrictions as may be specified in the Grant Instrument.  SARs may only be
exercised while the Grantee is employed by the Company or during the applicable
period after termination of employment as described in Article IV, Section 3(e).
 A tandem SAR shall be exercisable only during the period when the Option to
which it is related is also exercisable.




(d)

Value of SARs.  When a Grantee exercises SARs, the Grantee shall receive in
settlement of such SARs an amount equal to the "spread value" for the number of
SARs exercised, payable in cash..  The "spread value" for an SAR is the amount
representing the  difference by which the Fair Market Value of the underlying
Company Stock on the date of exercise of the SAR exceeds the base amount of the
SAR as described in Subsection (a).




(e)

Form of Payment.   For purposes of calculating the amount of cash to be
received, shares of Company Stock shall be valued at their Fair Market Value on
the date of exercise of the SAR and cash shall be distributed, net of applicable
withholding taxes.  




ARTICLE VIII

PERFORMANCE UNITS




1.

Performance Units.




(a)

General Requirements.  The Committee may grant performance units ("Performance
Units") to an Employee.  Each Performance Unit shall represent the right of the
Grantee to receive an amount based on the value of the Performance Unit, if
performance goals established by the Committee are met.  A Performance Unit
shall be based on the Fair Market Value of a share of Company Stock or on such
other measurement base as the Committee deems appropriate.  The Committee shall
determine the number of Performance Units to be granted and the requirements
applicable to such Units, subject to the limitations contained in Article IX.




(b)

Performance Period and Performance Goals.  When Performance Units are granted,
the Committee shall establish the Performance Period during which performance
shall be measured, Performance Goals applicable to the Units and such other
conditions of the Grant as the Committee deems appropriate.  Performance Goals
may relate to the financial performance of the Company or its operating units,
the performance of Company Stock, individual performance, or such other criteria
as the Committee deems appropriate.





- 10 -













(c)

Payment with respect to Performance Units.  At the end of each Performance
Period, the Committee shall determine to what extent the Performance Goals and
other conditions of the Performance Units are met and the amount, if any, to be
paid with respect to the Performance Units.  Payments with respect to
Performance Units shall be made in cash, in Company Stock, or in a combination
of the two, as determined by the Committee after the end of the relevant
Performance Period but not later than two and one-half months after the end of
such Performance Period subject to any deferral election that may be made or
applied to the Grant pursuant to subsection (e) below and further subject to the
limitations set forth in Section 3 of Article XIII of this Plan with respect to
a Grant of Performance Units that is subject to Section 409A of the Code.




(d)

Requirement of Employment or Service.  If the Grantee ceases to be employed by,
or provide service to, the Company (as defined in Article IV, Section 3(e))
during a Performance Period, or if other conditions established by the Committee
are not met, the Grantee's Performance Units shall be forfeited.  The Committee
may, however, provide  in the Grant Instrument for complete or partial
exceptions to this requirement if an Employee’s employment ends on account of
Retirement, termination without Cause, death or Disability or due to a Change of
Control, as it deems appropriate subject to the limitations set forth in Section
3 of Article XIII of this Plan ..




(e)

Deferrals of Performance Units.  The Committee may provide in the Grant
Instrument for the automatic deferral of the payment of Performance Units at the
end of the Performance Period or permit a Grantee to elect deferral by filing a
written election with the Committee in accordance with such procedures as the
Committee may from time to time specify subject to the limitations set forth in
Section 3 of Article XIII of this Plan.




(f)

Designation as Qualified Performance-Based Compensation.  The Committee may
determine that Performance Units granted to a Grantee shall be considered
"qualified performance-based compensation" under Section 162(m) of the Code.
 The provisions of this subsection (e) shall apply to Grants of Performance
Units that are to be considered "qualified performance-based compensation" under
Section 162(m) of the Code.  




(i)

Performance Goals.  When Performance Units that are to be considered "qualified
performance-based compensation" are Granted, the Committee shall establish in
writing (A) the objective Performance Goals that must be met in order for
amounts to be paid under the Performance Units, (B) the Performance Period
during which the performance goals must be met, (C) the threshold, target and
maximum amounts that may be paid if the Performance Goals are met, and (D) any
other conditions, including without limitation provisions relating to death,
disability, other termination of employment or Change of Control, that the
Committee deems appropriate and consistent with the Plan and Section 162(m) of
the Code.  The performance goals may relate to the Employee’s business unit or
the performance of the Company and its subsidiaries as a whole, or any
combination of the foregoing.




(ii)

Establishment of Goals.  The Committee shall establish the Performance Goals in
writing either before the beginning of the Performance Period or





- 11 -










during a period ending no later than the earlier of (A) 90 days after the
beginning of the Performance Period or (B) the date on which 25% of the
Performance Period has been completed, or such other date as may be required or
permitted under applicable regulations under Section 162(m) of the Code.  The
performance goals shall satisfy the requirements for "qualified
performance-based compensation," including the requirement that the achievement
of the goals be substantially uncertain at the time they are established and
that the goals be established in such a way that a third party with knowledge of
the relevant facts could determine whether and to what extent the performance
goals have been met.  The Committee shall not have discretion to increase the
amount of compensation that is payable upon achievement of the designated
performance goals.




(iii)

Maximum Payment.  The number of Performance Units granted and paid in shares
shall not exceed the limit specified under Article IX(1)(a).  If Performance
Units are paid in cash, the maximum amount that may be paid to an Employee with
respect to a Performance Period is $4,000,000.




(iv)

Announcement of Grants.  The Committee shall certify and announce the results
for each Performance Period to all Grantees immediately following the
announcement of the Company’s financial results for the Performance Period.  If
and to the extent that the Committee does not so certify that the performance
goals have been met, the grants of Performance Units for the Performance Period
shall be forfeited.




ARTICLE IX

AUTHORIZED SHARES




1.

Shares Subject to the Plan.




(a)

Shares Reserved for Grants and Awards.  The aggregate number of common shares of
NU, par value $5.00, ("Company Stock") that may be subject to Grants of Options,
or transferred on account of other Grants or Awards under the Plan may not
exceed 4.5 million shares.  The shares may be authorized but unissued shares of
Company Stock or reacquired shares of Company Stock, including shares purchased
by the Company on the open market for purposes of the Plan.  If and to the
extent (i) Options or SARs granted under the Plan terminate, expire, or are
canceled, forfeited, exchanged or surrendered without having been exercised
(other than for reasons of the Exercise Price of the Option being less than the
current Fair Market Value thereof), or (ii) any shares of Restricted Stock, RSUs
or Performance Units are forfeited, or (iii) Company Stock, including RSUs, are
used by the Participant to pay withholding taxes or as payment for the Exercise
Price of the Grant, then the shares not made the subject of Grants and Awards,
and the shares subject to such terminated, expired, canceled, forfeited,
exchanged or surrendered Grants and Awards shall again be available for purposes
of the Plan in addition to the number of shares of Company Stock otherwise
available for Grants and Awards.  No Participant under the Plan may receive
aggregate Grants and Awards in excess of one million shares over the term of the
Plan.  




(b)

Adjustments.  If there is any change in the number or kind of shares of Company
Stock outstanding (i) by reason of a stock dividend, spinoff, recapitalization,





- 12 -










stock split, or combination or exchange of shares, (ii) by reason of a merger,
reorganization or consolidation in which NU is the surviving entity, (iii) by
reason of a reclassification or change in par value, or (iv) by reason of any
other extraordinary or unusual event affecting the outstanding Company Stock as
a class without NU's receipt of consideration, or (v) otherwise in the event of
an equity restructuring within the meaning of Statement of Financial Accounting
Standards No. 123 (revised 2004), other than (A) any distribution of securities
or other property by the Company to shareholders in a spin-off or split-off that
does not qualify as a tax-free spin-off or split-up under Section 355 of the
Code (or any successor provision of the Code) or (B) any cash dividend (other
than an extraordinary cash dividend or distribution), then the maximum number of
shares of Company Stock available for Grants, the number of shares covered by
outstanding Grants, the kind of shares issued under the Plan, and the price per
share or the applicable market value of such Grants, including the per share
exercise price of  Options and Stock Appreciation Rights, shall be appropriately
adjusted by the Committee to reflect any increase or decrease in the number of,
or change in the kind or value of, issued shares of Company Stock to preclude,
to the extent practicable, the enlargement or dilution of rights and benefits
under such Grants; provided, however, that any fractional shares resulting from
such adjustment shall be eliminated and, provided further, that any substitution
of a new stock right or assumption of an outstanding stock right pursuant to a
corporate transaction shall comply with the requirements of Section
1.409A-1(b)(5)(v)(D) of the Treasury Regulations and any adjustment of a stock
right to reflect a stock split or stock dividend shall comply with the
requirements of Section 1.409A-1(b)(5)(v)(H) of the Treasury Regulations .   Any
increase to the  number or kind of shares of Company Stock outstanding under
this Article IX(1)(b) occurring on or after May 9, 2007 shall result in the
adjustment in the 4.5 million shares authorized under Article IX(1)(a).  No such
adjustment shall be required to reflect the events described in clauses (x) and
(y) above, or any other change in capitalization that does not constitute an
equity restructuring; however, such adjustment may be made if the Committee
determines that such adjustment is appropriate ; provided, however, that any
such adjustment shall comply with the requirements of Section 1.409A-1(b)(5)(v)
of the Treasury Regulations .  Any adjustments determined by the Committee shall
be final, binding and conclusive.




(c)

Minimum Vesting Requirement.  Grants of Restricted Stock or RSUs made pursuant
to the Plan shall vest ratably no sooner than the first business day of each of
the three years following the calendar year of the Grant.  Grants of Options
shall vest no sooner than the first business day of the year following the
calendar year of the Grant.  The Committee may, in its discretion, determine
such other vesting schedule as it deems appropriate, except that any such other
vesting schedule must fulfill at least the applicable minimum requirements set
forth in the prior two sentences.  The Committee may provide in the Grant
Instrument for complete or partial exceptions to these requirements as it deems
appropriate in the case of a Participant whose service with the Company ends for
reason of Retirement, Death, or Disability, or in the case of a Grant to a
Non-Employee Trustee or a newly-hired Employee, or upon a Change of Control of
NU subject to the limitations set forth in Section 3 of Article XIII of this
Plan .







ARTICLE X

OPERATING RULES





- 13 -













1.

Withholding of Taxes.  All Grants under the Plan shall be subject to applicable
federal (including FICA), state and local tax withholding requirements.  The
Company shall have the right to deduct from all Grants paid in cash, or from
other wages paid to the Grantee, any federal, state or local taxes required by
law to be withheld with respect to such Grants.  In the case of Options and
other Grants paid in Company Stock, the Company may require the Grantee or other
person receiving such shares to pay to the Company the amount of any such taxes
that the Company is required to withhold with respect to such Grants, or the
Company may deduct from other wages paid by the Company the amount of any
withholding taxes due with respect to such Grants.  If the Committee so permits,
a Grantee may elect to satisfy the Company's income tax withholding obligation
with respect to an Option, SAR, Restricted Stock, Restricted Share Units or
Performance Units that are paid in Company Stock, by having shares withheld up
to an amount that does not exceed the Grantee's minimum applicable withholding
tax rate for federal (including FICA), state and local tax liabilities.  The
election must be in a form and manner prescribed by the Committee.




2.

Transferability of Grants.




(a)

Nontransferability of Grants.  Except as provided below, only the Grantee may
exercise rights under a Grant during the Grantee’s lifetime.  A Grantee may not
transfer those rights except by will or by the laws of descent and distribution
or, with respect to Grants other than Incentive Stock Options, if permitted in
any specific case by the Committee, pursuant to a domestic relations order (as
defined under the Code or Title I of the Employee Retirement Income Security Act
of 1974, as amended, or the regulations thereunder).  When a Grantee dies, the
personal representative or other person entitled to succeed to the rights of the
Grantee ("Successor Grantee") may exercise such rights.  A Successor Grantee
must furnish proof satisfactory to the Company of his or her right to receive
the Grant under the Grantee's will or under the applicable laws of descent and
distribution.




(b)

Transfer of Nonqualified Stock Options. Notwithstanding the foregoing, the
Committee may provide, in a Grant Instrument, that a Grantee may transfer
Nonqualified Stock Options to family members, one or more trusts for the benefit
of family members, or one or more partnerships of which family members are the
only partners, according to such terms as the Committee may determine; provided
that the Grantee receives no consideration for the transfer of an Option and the
transferred Option shall continue to be subject to the same terms and conditions
as were applicable to the Option immediately before the transfer.




3.

Requirements for Issuance or Transfer of Shares.  No Company Stock shall be
issued or transferred in connection with any Grant hereunder unless and until
all legal requirements applicable to the issuance or transfer of such Company
Stock have been complied with to the satisfaction of the Committee.  The
Committee shall have the right to condition any Grant made to any Grantee
hereunder on such Grantee's undertaking in writing to comply with such
restrictions on his or her subsequent disposition of such shares of Company
Stock as the Committee shall deem necessary or advisable as a result of any
applicable law, regulation or official interpretation thereof, and certificates





- 14 -










representing such shares may be legended to reflect any such restrictions.
 Certificates representing shares of Company Stock issued or transferred under
the Plan will be subject to such stop-transfer orders and other restrictions as
may be required by applicable laws, regulations and interpretations, including
any requirement that a legend be placed thereon.




4.

Funding of the Plan.  This Plan shall be unfunded.  The Company shall not be
required to establish any special or separate fund or to make any other
segregation of assets to assure the payment of any Grants under this Plan.  In
no event shall interest be paid or accrued on any Grant, including unpaid
installments of Grants.




5.

Rights of Participants.  Nothing in this Plan shall entitle any Employee or
Non-Employee Trustee or other person to any claim or right to be granted a Grant
under this Plan except as provided in Article V.  Neither this Plan nor any
action taken hereunder shall be construed as giving any individual any rights to
be retained by or in the employ of the Company or any other employment rights,
nor shall they interfere in any way with the right of the Company, a subsidiary
or an affiliate to terminate the employment of any Employee at any time.




6.

Headings.  Section headings are for reference only.  In the event of a conflict
between a title and the content of a Section, the content of the Section shall
control.




7.

Effective Date of the Plan.  Subject to approval by NU's shareholders, if
required, the Plan as amended and restated, is effective on January 1, 2009.




8.

Definition of Company.  "Company" means NU and any Affiliate which is authorized
by the Board to adopt the Plan and cover its eligible employees and whose
designation as such has become effective upon acceptance of such status by the
board of directors of the Affiliate.  An Affiliate may revoke its acceptance of
such designation at any time, but until such acceptance has been revoked, all
the provisions of the Plan, including the authority of the Board and the
Committee, and amendments thereto shall apply to the eligible employees of the
Affiliate.  In the event the designation is revoked by the board of directors of
an Affiliate, the Plan shall be deemed terminated only with respect to such
Affiliate.  For the purposes hereof, "Affiliate" means each direct and indirect
affiliated company that directly or through one or more intermediaries,
controls, is controlled by, or is under common control with NU.




ARTICLE XI

CHANGE OF CONTROL OF NU




1.

Change of Control of NU.




As used herein, a "Change of Control" shall mean a change in ownership or
control effected through any one or more of the following :




(a)

When any "person," as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the "Exchange Act"), other than the Company,
its





- 15 -










affiliates, or any Company or NU employee benefit plan (including any trustee of
such plan acting as trustee), is or becomes the "beneficial owner" (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
NU representing more than 20% of the combined voting power of either (i) the
then outstanding common shares of NU (the "Outstanding Common Shares") or (ii)
the then outstanding voting securities of NU entitled to vote generally in the
election of directors (the "Voting Securities"); or




(b)

Individuals who, as of the beginning of any twenty-four month period, constitute
the Trustees (the "Incumbent Trustees") cease for any reason to constitute at
least a majority of the Trustees or cease to be able to exercise the powers of
the majority of the Trustees, provided that any individual becoming a trustee
subsequent to the beginning of such period whose election or nomination for
election by the Company's stockholders was approved by a vote of at least a
majority of the trustees then comprising the Incumbent Trustees shall be
considered as though such individual were a member of the Incumbent Trustees,
but excluding, for this purpose, any such individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election of the Trustees of NU (as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act); or




(c)

Consummation by NU of a reorganization, merger or consolidation (a "Business
Combination"), in each case, with respect to which all or substantially all of
the individuals and entities who were the respective beneficial owners of the
Outstanding Common Shares and Voting Securities immediately prior to such
Business Combination do not, following consummation of all transactions intended
to constitute part of such Business Combination, beneficially own, directly or
indirectly, more than 75% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation, business trust or other entity resulting from or
being the surviving entity in such Business Combination in substantially the
same proportion as their ownership immediately prior to such Business
Combination of the Outstanding Common Shares and Voting Securities, as the case
may be; or




(d)

Consummation of a complete liquidation or dissolution of NU or sale or other
disposition of all or substantially all of the assets of NU other than to a
corporation, business trust or other entity with respect to which, following
consummation of all transactions intended to constitute part of such sale or
disposition, more than 75% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, is then owned beneficially, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Common Shares and Voting Securities
immediately prior to such sale or disposition in substantially the same
proportion as their ownership of the Outstanding Common Shares and Voting
Securities, as the case may be, immediately prior to such sale or disposition.





- 16 -













2.

Consequences of a Change of Control.




(a)

Notice.  Upon a Change of Control, the Company shall provide each Grantee with
outstanding Grants written notice of such Change of Control.

 

(b)

Assumption of Grants.  Upon a Change of Control where the Company is not the
surviving corporation (or survives only as a subsidiary of another corporation),
unless the Committee determines otherwise, all outstanding Options and SARs that
are not exercised and all outstanding restricted shares, restricted share units
and Performance Units that are denominated in shares of Company Stock shall be
assumed by, or replaced with comparable options, rights or entitlements by, the
surviving corporation , subject to compliance with Section 1.409A-1(b)(5)(v) of
the Treasury Regulations .




(c)

Other Alternatives.  Notwithstanding the foregoing, subject to subsection (d)
below and compliance with Section 1.409A-1(b)(5)(v) of the Treasury Regulations
, in the event of a Change of Control, the Committee may provide in annual
program documents that, notwithstanding any deferral election or deferral
provision, take any of the following actions: (i) eliminate all risk of
forfeiture remaining on any  Options, SARs, restricted shares, restricted share
units and Performance Units outstanding at the time of a Change of Control; (ii)
require that Grantees surrender their outstanding Options, SARs, restricted
shares, restricted share units and Performance Units that are denominated in
shares of Company Stock in exchange for a payment by the Company, in cash or
Company Stock as determined by the Committee, in an amount equal to the
restricted shares, restricted share units or Performance Units (based on the
then Fair Market Value of shares of Company Stock) (except that a distribution
of any award that is a 409A Award may only be made, other than on Termination,
upon a change of control that qualifies as a "change in control" under Section
1.409A -3(i)(5) of the Treasury Regulations), or with respect to unexercised
Options or SARs, in the amount by which the then Fair Market Value of the shares
of Company Stock subject to the Grantee's unexercised Options and SARs exceeds
the Exercise Price of the Options or the base amount of the SARs, as applicable,
or (iii) after giving Grantees an opportunity to exercise their outstanding
Options and SARs, terminate any or all unexercised Options and SARs at such time
as the Committee deems appropriate.  Such surrender or termination shall take
place as of the date of the Change of Control or such other date as the
Committee may specify.  




(d)

Committee.  The Committee making the determinations under this Article XI,
Section 2(d) following a Change of Control must comprise the same members as
those on the Committee immediately before the Change of Control.  If the
Committee members do not meet this requirement, the automatic provisions of
Subsections (a) and (b) shall apply, and the Committee shall not have discretion
to vary them.




(e)

Limitations.  Notwithstanding anything in the Plan to the contrary, in the event
of a Change of Control, the Committee shall not have the right to take any
actions described in the Plan (including without limitation actions described in
Subsection (c) above) that would make the Change of Control ineligible for
pooling of interests accounting treatment or that would make the Change of
Control ineligible for desired tax





- 17 -










treatment if, in the absence of such right, the Change of Control would qualify
for such treatment and the Company intends to use such treatment with respect to
the Change of Control.




ARTICLE XII

AMENDMENT AND TERMINATION




1.

Amendment and Termination of the Plan.




(a)

Amendment.   Subject to the limitations set forth in Section 3 of Article XIII
of this Plan, the Board or the Committee may amend or terminate the Plan at any
time; provided, however, that neither the Board nor the Committee shall amend
the Plan without shareholder approval if such approval is required by Sections
162(m) or 422 of the Code.




(b)

Termination of the Plan.  The Plan shall terminate on the day preceding the
tenth anniversary of its effective date, unless the Plan is terminated earlier
by the Board or the Committee in accordance with Subsection (a) above , or is
extended by the Board or the Committee with the approval of the shareholders.




(c)

Termination and Amendment of Outstanding Grants.  A termination or amendment of
the Plan that occurs after a Grant is made shall not materially impair the
rights of a Grantee unless the Grantee consents, unless the Committee acts under
Article XI, Section 2(c), or unless the amendment or termination is required
under statute, regulation, other law, or rule of a governing or administrative
body having the effect of a statute or regulation or unless such an amendment is
necessary to bring a Grant into compliance with, or obtain an exemption from,
the requirements of Section 409A of the Code .  The termination of the Plan
shall not impair the power and authority of the Committee with respect to an
outstanding Grant.




(d)

Governing Document.  The Plan shall be the controlling document.  No other
statements, representations, explanatory materials or examples, oral or written,
may amend the Plan in any manner.  The Plan shall be binding upon and
enforceable against the Company and its successors and assigns.




ARTICLE XIII

MISCELLANEOUS




1.

Grants in Connection with Corporate Transactions and Otherwise.  Nothing
contained in this Plan shall be construed to ( a ) limit the right of the
Committee to make Grants under this Plan in connection with the acquisition, by
purchase, lease, merger, consolidation or otherwise, of the business or assets
of any corporation, firm or association, including Grants to employees thereof
who become Employees of the Company, or for other proper corporate purposes, or
( b ) limit the right of the Company to grant stock options or make other awards
outside of this Plan.  Without limiting the foregoing, the Committee may make a
Grant to an employee of another corporation who becomes an Employee by reason of
a corporate merger, consolidation, acquisition of stock or property,
reorganization or liquidation involving the Company or any of its





- 18 -










subsidiaries in substitution for a stock option or restricted stock grant made
by such corporation.  The terms and conditions of the substitute grants may vary
from the terms and conditions required by the Plan and from those of the
substituted stock incentives.  The Committee shall prescribe the provisions of
the substitute grants.




2.

Compliance with Law.  The Plan, the exercise of Options and SARs and the
obligations of the Company to issue or transfer shares of Company Stock under
Grants shall be subject to all applicable laws and to approvals by any
governmental or regulatory agency as may be required.  With respect to persons
subject to section 16 of the Exchange Act, it is the intent of the Company that
the Plan and all transactions under the Plan comply with all applicable
provisions of Rule 16b-3 or its successors under the Exchange Act.  In addition,
it is the intent of the Company that the Plan and applicable Grants under the
Plan comply with the applicable provisions of sections 162(m) and 422 of the
Code, and any other applicable law or regulation having the effect of law.  To
the extent that any legal requirement of section 16 of the Exchange Act or
section 162(m) or 422 of the Code as set forth in the Plan ceases to be required
under section 16 of the Exchange Act or section 162(m) or 422 of the Code, that
Plan provision shall cease to apply. Anything in this Plan to the contrary
notwithstanding, the terms of this Plan shall be interpreted and applied in a
manner consistent with the requirements of Section 409A of the Code and the
Treasury Regulations thereunder and the Company shall have no right to make any
payment under this Plan except to the extent permitted under Section 409A of the
Code. It is intended that payments made under this Plan on or before the 15th
day of the third month following the end of the Participant’s first taxable year
in which the right to the payment is no longer subject to a substantial risk of
forfeiture shall be exempt from compliance with Section 409A of the Code
pursuant to the exception for short-term deferrals set forth in Section
1.409A-1(b)(4) of the Treasury Regulations . The Company shall have no
obligation, however, to reimburse a Participant for any tax penalty or interest
payable or provide a gross-up payment in connection with any tax liability of a
Participant under Section 409A of the Code except that this provision shall not
apply in the event of the Company’s negligence or willful disregard in
interpreting the application of  Section 409A of the Code to the Plan which
negligence or willful disregard causes the Participant to become subject to a
tax penalty or interest payable under Section 409A of the Code, in which case
the Company will reimburse the Participant on an after-tax basis for any such
tax penalty or interest not later than the last day of the Participant’s taxable
year next following the Participant’s taxable year in which the Participant
remits the applicable taxes and interest. To the extent permitted by applicable
law, the Committee may revoke any Grant if it is contrary to law or modify a
Grant to bring it into compliance with any valid and mandatory government
regulation.  The Committee may also adopt rules regarding the withholding of
taxes on payments to Grantees.  The Committee may, in its sole discretion, agree
to limit its authority under this Section.




3.

Deferred Compensation.  

(a)  409A Awards.  Anything in this Plan to the contrary notwithstanding, the
following rules shall apply to 409A Awards and shall constitute further
restrictions on terms of Awards and Grants set forth elsewhere in this Plan:








- 19 -










(i)

The Committee may permit a Participant to elect to defer a Grant or Award, or
any payment under a Grant or Award, in 2005 or thereafter, only if such election
is either made before the beginning of the fiscal year for which the Grant or
Award is granted or complies with an exception set forth in the Treasury
Regulations under Section 409A of the Code or the transition rules set forth in
Q&A 19(c) of IRS Notice 2005-1 as extended by the Treasury Regulations and IRS
Notices 2006-79 and 2007-86 (collectively, the "Transition Rules").  




(ii)

The Committee may, in its discretion, for the period beginning January 1, 2005
through December 31, 2008, require or permit on an elective basis (one or more
times) a change in the distribution terms applicable to 409A Awards (and
Non-409A Awards that qualify for the short-term deferral exemption under Section
409A) in accordance with, and to the fullest extent permitted by, the Transition
Rules.

 

(iii) The Committee shall have no authority to accelerate distributions relating
to 409A Awards in excess of the authority permitted under Section 1.409A-3(j) of
the Treasury Regulations.




(iv) Any distribution of a 409A Award triggered by a Participant’s termination
of employment and intended to qualify under Section 409A(a)(2)(A)(i) of the Code
shall be made only at the time that the Participant has had a Termination (or at
such earlier time, after a termination of employment, that there occurs another
event triggering a distribution under the Plan or the applicable Grant
Instrument in compliance with Section 409A).




(v) Any distribution of a 409A Award triggered by a Participant’s Termination
shall be delayed for six months following the date of such Termination if such
Participant is a Specified Employee on such date.  In the event of any such
delay in the distribution date, the 409A Award will be paid at the beginning of
the seventh month following the Participant’s Termination. In the event of the
Participant’s death during such six-month period, payment will be made in the
payroll period next following the payroll period in which the Participant’s
death occurs.




Any payment due within such six-month period will be adjusted to reflect the
deferred payment date by multiplying the payment by the product of the interest
discount rate used for financial accounting purposes to compute the present
value liability of the  Supplemental Executive Retirement Plan for Officers of
Northeast Utilities System Companies for the plan year immediately preceding the
date of the Specified Employee’s Termination, multiplied by a fraction, the
numerator of which is the number of days by which such payment was delayed and
the denominator of which is 365.




(vi)  In the case of any distribution of a 409A Award, if the timing of such
distribution is not otherwise specified in the Plan or a Grant Instrument, the
distribution shall be made on or after the date at which the settlement of the
Award is specified to occur and on or before the 75th day following the date at
which the settlement of the Award is specified to occur, determined in the sole
discretion of the Committee, except as otherwise provided in Subsection (v)
above.








- 20 -










(vii)  No amendment or termination of the Plan or a Grant pursuant to Article
XII shall be effective with respect to 409A Awards except insofar as it complies
with the requirements of Section 409A of the Code and the Treasury Regulations
thereunder or the Transition Rules, including without limitation, the
requirements set forth in Treasury Regulations Section 1.409A-2(b) governing
subsequent changes in time and form of payment and Section 1.409A-3(j)(4)(ix)
governing plan terminations.







(b)

Grandfathered Grants.  Any Grant that was both granted and vested before 2005
and which otherwise might constitute a deferral of compensation under Section
409A is intended to be "grandfathered" under Section 409A.  No amendment or
change to the Plan or other change (including an exercise of discretion) with
respect to such a grandfathered Grant after October 3, 2004, shall be effective
if such change would constitute a "material modification" within the meaning of
the Treasury Regulations under Section 409A, except in the case of a Grant that
is specifically modified to become compliant as a 409A Award or compliant with
an exemption under Section 409A.




(c)

Distributions Upon Vesting.  In the case of any Grant providing for a
distribution upon the lapse of a risk of forfeiture, if the timing of such
distribution is not otherwise specified in the Plan or a Grant Instrument, the
distribution shall be made on or after January 1 and on or before March 15 of
the year following the year in which the risk of forfeiture lapsed.  




(d)

Scope and Application of this Provision.  For purposes of this Section 3 and
Section 2 above, references to a term or event (including any authority or right
of the Company or a Participant) being "permitted" under or in "compliance" with
Section 409A and the Treasury Regulations thereunder or the Transition Rules
mean that the term or event will not cause the Participant to be deemed to be in
constructive receipt of compensation relating to the 409A Award prior to the
distribution of cash, shares or other property or to be liable for payment of
interest or a tax penalty under Section 409A.  

 

4.

Clawback.  Upon written demand of the Company, an Employee will reimburse or
forfeit all or a portion of any Award or Grant paid to the Employee under the
Plan where: ( a ) payment of the Award or Grant  was predicated on the
achievement of certain financial results that were subsequently the subject of a
substantial restatement of the financial statements of the Company, ( b ) in the
judgment of the Board the Employee engaged in fraud or misconduct that caused or
partially caused the need for the substantial restatement, and ( c ) a lower
payment would have been made to the Employee based on the restated financial
results.  In the event the Employee fails to make prompt reimbursement of any
such Award or Grant previously paid or delivered, the Company may, to the extent
permitted by applicable law, deduct the amount required to be reimbursed from
the Grantee’s compensation otherwise due from the Company; provided, however,
that the Company will not seek to recover upon Awards or Grants paid more than
three years prior to the date the applicable restatement is disclosed.




5.

Governing Law.  The validity, construction, interpretation and effect of the
Plan and Grant Instruments issued under the Plan shall exclusively be governed
by and determined in accordance with the law of the State of Connecticut.





- 21 -













6.

Disclaimer of Liability.  The Declaration of Trust of NU provides that no
shareholder of NU shall be held to any liability whatever for the payment of any
sum of money, or for damages or otherwise under any contract, obligation or
undertaking made, entered into or issued by the Board or by any officer, agent
or representative elected or appointed by the Board, and no such contract,
obligation or undertaking shall be enforceable against the Board or any of them
in their or his or her individual capacities or capacity and all such contracts,
obligations and undertakings shall be enforceable only against the Board as
such, and every person or entity, having any claim or demand arising out of any
such  contract, obligation or undertaking shall look only to the trust estate
for the payment or satisfaction thereof.




ARTICLE XIV

DEFINITIONS




When used herein, each of the following terms shall have the corresponding
meaning set forth below unless a different meaning is plainly required by the
context in which a term is used:




14.1

 "Award" is an annual incentive award made to an Employee as provided in Article
III.




14.2

 

"Cause" is described in Article IV(3)(e)(ii)(A).




14.3

 

"Change of Control" is described in Article XI(1).




14.4

"Code" is the Internal Revenue Code of 1986, as amended from time to time, and
any successor thereto.




14.5

"Committee" is described in Article II(1).




14.6

"Company Stock" or "Stock" is Northeast Utilities common shares, as described in
Article IX(1)(a).




14.7

"Company" or "NU" is described in Article X.




14.8

 

"Disability" is described in Article IV(3)(e)(ii)(B).




14.9

"Exchange Act" is the Securities Exchange Act of 1934, as amended from time to
time, and any successor thereto.








- 22 -










14.10

 "Exercise Price" is described in Article IV(3)(b)(ii).




14.11

"409A Award" is an Award or Grant that constitutes a deferral of compensation
subject to Code Section 409A and the Treasury Regulations thereunder.  "Non-409A
Award" is an Award or Grant other than a 409A Award (including Awards and Grants
exempt under the short-term deferral exception set forth in Treasury Regulation
Section 1.409A-1(b)(4) and Awards and Grants that vested before 2005 and
therefore are "grandfathered" under Section 409A).  Although the Committee
retains authority under the Plan to grant Options and Stock Appreciation Rights
on terms that will cause those Grants to be 409A Awards, Options and Stock
Appreciation Rights are intended to be Non-409A Awards unless otherwise
expressly specified by the Committee.




14.12  

"Fair Market Value" is, as of any given date, the value of Company Stock, as
provided in Article IV(3)(b)(iii), or as otherwise determined by the Committee.




14.13

"Grant" is described in Article IV(1).  




14.14

"Grantee" is the individual to whom a Grant is made, as provided in Article IV,
Section 2(b).




14.15

"Grant Instrument" is described in Article IV(1).




14.16  

 "Stock Option" is described in Article IV(3)(b).




14.17   

"Nonqualified Stock Option " is described in Article IV(3)(b).




14.18

" Option " is an Incentive Stock Option or a Nonqualified Stock Option, as
described in Article IV(3)(b).




14.19  

"Participant" is any eligible individual to whom an Award or Grant is made.




14.20

"Performance Goals" means the objectives for the Company or any subsidiary or
affiliate or any unit thereof or any individual that may be established by the
Committee for a Performance Period with respect to any performance-based Awards
or Grants contingently awarded under the Plan.  The Performance Goals for Awards
or Grants that are intended to constitute "performance-based" compensation
within the meaning of Section 162(m) (or any amended or successor provision) of
the Code shall be based on one or more of the following criteria, either
individually, alternatively or in any combination, and subject to such
modifications or variations as specified by the Committee, applied to either the
Company as a whole or to a business unit or subsidiary entity thereof, either
individually, alternatively or in any combination, and measured over





- 23 -










a period of time including any portion of a year, annually or cumulatively over
a period of years, on an absolute basis or relative to a pre-established target,
to previous years' results or to a designated comparison group, in each case as
specified by the Committee: cash flow; cash flow from operations; earnings
(including, but not limited to, earnings before interest, taxes, depreciation
and amortization or operating earnings); earnings per share, diluted or basic;
earnings per share from continuing operations; net asset turnover; inventory
turnover; capital expenditures; debt; debt reduction; credit rating; working
capital; return on investment; return on sales; net or gross sales; market
share; economic value added; cost of capital; change in assets; expense
reduction levels; unit volume; productivity; delivery performance; service
levels; safety record; stock price; return on equity; total shareholder return;
return on capital; return on assets or net assets; revenue; income or net
income; operating income or net operating income; operating profit or net
operating profit; gross margin, operating margin or profit margin; and
completion of acquisitions, divestitures, business expansion, product
diversification, new or expanded market penetration and other non-financial
operating and management performance objectives, or other strategic business
criteria consisting of one or more objectives based on satisfaction of specified
revenue goals, geographic business expansion goals or cost targets.




With respect to awards that are intended to qualify as performance-based
compensation within the meaning of Section 162(m) and to the extent consistent
with Section 162(m) of the Code and the regulations promulgated thereunder, the
Committee may, unless otherwise determined by the Committee at the time the
Performance Goals are established, adjust the Performance Goals to exclude the
effect of any of the following events that occur during a Performance Period:
the impairment of tangible or intangible assets; litigation or claim judgments
or settlements; changes in tax law, accounting principles or other such laws or
provisions affecting reported results; business combinations, reorganizations
and/or restructuring programs that have been approved by the Board; reductions
in force and early retirement incentives; and any extraordinary, unusual,
infrequent or non-recurring items separately identified in the financial
statements and/or notes thereto in accordance with generally accepted accounting
principles.  Notwithstanding the foregoing and with respect to awards that are
not intended to qualify as performance-based compensation within the meaning of
Section 162(m) of the Code, the Committee may, in its discretion, adjust
Performance Goals as it considers necessary or appropriate.




14.21

 

"Performance Period" is the period selected by the Committee during which the
performance of the Company or any subsidiary, affiliate or unit thereof or any
individual is measured for the purpose of determining the extent to which an
Award or Grant subject to Performance Goals or time vesting has been earned.




14.22

 

"Performance Unit" is described in Article VIII(1)(a).




14.23

"Plan" is this Northeast Utilities Incentive Plan, as amended from time to time.





- 24 -













14.24

"Qualified Performance-Based Compensation" is described in Article VIII(1)(e).




14.25

"Restriction Period" is described in Article VI(1)(a) and (2)(a).




14.26

"Restricted Stock" is a Grant described in Article VI.




14.27

"Restricted Share Units" or "RSUs" is a Grant described in Article VI.




14.28

"Retired" or "Retirement" is described in Article IV(3)(c)(ii)(D).  






14.29  

"Specified Employee" is a Vice President or more senior officer of the Company
at any time during a calendar year in which case such employee shall be
considered a Specified Employee for the 12-month period beginning on the first
day of the fourth month immediately following the end of such calendar year.




14.30

"Stock Appreciation Right" or "SAR" is a right granted pursuant to Article VII.




14.31  

"Termination" is a termination of employment with the Company and any affiliate
of the Company in all capacities, including as a common law employee and
independent contractor.  Whether a Participant has had a Termination shall be
determined by the Committee on the basis of all relevant facts and circumstances
with reference to Treasury Regulations Section 1.409A-1(h) regarding a
"separation from service" and the default provisions set forth in  Regulations
Sections 1.409A-1(h)(1)(ii) and 1.409A-1(n).




14.32

"Termination on Account of Change of Control" of a Participant shall mean a
Termination during the period beginning on the earlier of (a) approval by the
shareholders of NU of a Change of Control or (b) consummation of a Change of
Control and, in either case, ending on the second anniversary of the
consummation of the transaction that constitutes the Change of Control (or if
such period started on shareholder approval and after such shareholder approval
the Board abandoned the transaction, on the date the Board abandoned the
transaction) either:




(i)  

initiated by the Company for any reason other than the Participant’s (A)
Disability, (B) death, (C) retirement on or after attaining age 65, or (D)
Cause, or




(ii)

initiated by the Participant upon written notice to the Company provided within
90 days of the initial existence of any of the following circumstances unless
such circumstances are corrected within 30 days after the Company’s receipt of
such notice (A) upon any significant reduction by the Company of the authority,
duties or





- 25 -










responsibilities of the Participant, (B) any material reduction of the
Participant's base compensation as in effect immediately prior to the Change of
Control, (C) the assignment to the Participant of duties which are materially
inconsistent with the duties of the Participant's position with the Company or
those of his or her supervisor, or (D) if the Participant is transferred,
without the Participant's written consent, to a location that is more than 50
miles from the Participant's principal place of business immediately preceding
the Change of Control.








- 26 -


